               Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------
MARIA ZIPPO,                                                         CASE NO.: 21-cv-6990
                                     Plaintiff,

                 -against-                                           COMPLAINT AND JURY
                                                                     DEMAND
ERVIN PASHO and BOZZUTO’S, INC.,
                                     Defendants.
---------------------------------------------

        Plaintiff MARIA ZIPPO, by and through her attorneys, RONAI & RONAI, L.L.P., as

and for her Complaint, respectfully alleges, upon information and belief:

                                      I. NATURE OF THE CASE

        1.       This is an action for injuries sustained by the plaintiff MARIA ZIPPO as a result

of the negligence of the defendants ERVIN PASHO and BOZZUTO’S, INC. on April 16, 2020.



                                  II. JURISDICTION AND VENUE

        2.       Jurisdiction over this claim and the defendants herein, exists pursuant to 28

U.S.C. §1332(a)(1), as there is complete diversity of citizenship between the parties, and the

amount in controversy herein exceeds $75,000.00, exclusive of costs.

        3.       Venue lies in the Southern District of New York in that the events giving rise to

this action occurred within the Southern District of New York.



                                           III. THE PARTIES

        4.       At all times herein mentioned, plaintiff MARIA ZIPPO was and still is a citizen

of the County of Westchester, State of New York.

        5.       At all times herein mentioned, defendant ERVIN PASHO, was and still is a
             Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 2 of 6




citizen of the County of New Haven, State of Connecticut.

       6.      The defendant BOZZUTO’S, INC., at all times herein mentioned, was and still is

a corporation organized and existing under the laws of the State of Connecticut, with its principal

place of business situated in the County of New Haven and the State of Connecticut.



                               IV. FACTUAL ALLEGATIONS

       7.      On or about April 16, 2020, plaintiff MARIA ZIPPO owned a certain automobile,

bearing New York plate number JNV6707.

       8.      On or about April 16, 2020, plaintiff MARIA ZIPPO was the operator of a certain

automobile, bearing New York plate number JNV6707.

       9.      On or about April 16, 2020, defendant ERVIN PASHO was the operator of a

Tractor/Semi-trailer bearing Connecticut license plate number 56281A.

       10.     On or about April 16, 2020, defendant ERVIN PASHO was employed by defendant

BOZZUTO’S, INC.

       11.     On or about April 16, 2020, defendant ERVIN PASHO was the registered owner

of a certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

       12.     On or about April 16, 2020, defendant ERVIN PASHO was the titled owner of a

certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

       13.     On or about April 16, 2020, defendant ERVIN PASHO maintained a certain

Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

       14.     On or about April 16, 2020, defendant ERVIN PASHO controlled a certain

Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

       15.     On or about April 16, 2020, defendant ERVIN PASHO was the lessee of a certain
               Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 3 of 6




Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         16.    On or about April 16, 2020, defendant ERVIN PASHO was the lessor of a certain

Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         17.    On or about April 16, 2020, defendant BOZZUTO’S, INC. was the registered

owner of a certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         18.    On or about April 16, 2020, defendant BOZZUTO’S, INC. was the titled owner

of a certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         19.    On or about April 16, 2020, defendant BOZZUTO’S, INC. maintained a certain

Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         20.    On or about April 16, 2020, defendant BOZZUTO’S, INC. controlled a certain

Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         21.    On or about April 16, 2020, defendant BOZZUTO’S, INC. was the lessee of a

certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         22.    On or about April 16, 2020, defendant BOZZUTO’S, INC. was the lessor of a

certain Tractor/Semi-trailer, bearing Connecticut license plate number 56281A.

         23.    On or about April 16, 2020, the Tractor/Semi-trailer was being operated by

defendant ERVIN PASHO with the express knowledge, consent and/or on the business of its

owner.

         24.    Upon information and belief, on or before April 16, 2020, one or more of the

defendants herein was/were contracted to transport certain cargo in the subject Tractor/Semi-

trailer on April 16, 2020.

         25.    Upon information and belief, the aforesaid was being performed pursuant to a

written agreement.
              Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 4 of 6




       26.     Upon information and belief, the aforesaid was being performed pursuant to a

verbal agreement.

       27.     On or about April 16, 2020, the Tractor/Semi-trailer operated by the defendant

ERVIN PASHO came in contact with the vehicle operated by the plaintiff MARIA ZIPPO, in the

“C-Town parking lot”, located at 114 North Broadway, Tarrytown, NY 10591.

       28.     On or about April 16, 2020, defendant BOZZUTO’S, INC. was a licensed

interstate motor carrier.

       29.     On or about April 16, 2020, defendant ERVIN PASHO violated sections of the

Federal Motor Carrier Safety Administration Regulations.

       30.     On or about April 16, 2020, defendant BOZZUTO’S, INC. violated sections of

the Federal Motor Carrier Safety Administration Regulations.

                                V. FIRST CAUSE OF ACTION

       31.     The allegations of the preceding paragraphs are repeated here as if fully stated.

       32.     Solely as a result of the defendants' negligence, carelessness, recklessness and or

violations of the Federal Motor Carrier Safety Administration Regulations, plaintiff was caused

to suffer severe and serious personal injuries to mind and body and was subjected to great

physical pain and mental anguish.

       33.     As a result of the foregoing, the plaintiff sustained serious personal injuries as

defined in Section 5102(d) of the Insurance Law of the State of New York, and/or economic loss

greater than basic economic loss as defined in Section 5102(a) of the Insurance Law of the State

of New York.

       34.     This action falls within one or more of the exceptions set forth in Section 1602 of

the Civil Practice Law and Rules.
             Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 5 of 6




       35.    Due to defendants' negligence, carelessness, recklessness and or violations of the

Federal Motor Carrier Safety Administration Regulations, Plaintiff has thereby been damaged in

the amount of TEN MILLION ($10,000,000.00) DOLLARS.



                              VI. DEMAND FOR JURY TRIAL

       36.    Plaintiff demands a trial by jury for this action.

       WHEREFORE, the plaintiff demands judgment against defendants for the first cause of

action in the amount of TEN MILLION ($10,000,000.00) DOLLARS and for such other relief as

this Court deems just and proper.

Dated: Port Chester, New York
       August 19, 2021



                              ______________________________
                              By: Holly Ostrov Ronai (HO3923)
                              RONAI & RONAI, L.L.P.
                              Attorneys for Plaintiff
                              The Ronai Building
                              34 Adee Street
                              Port Chester, New York 10573
                              (914) 824-4777
           Case 7:21-cv-06990 Document 1 Filed 08/19/21 Page 6 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                     CASE NO. 21-cv-6990

MARIA ZIPPO,
                        Plaintiff,

    -against-


ERVIN PASHO and BOZZUTO’S, INC.,

                        Defendants.




                      COMPLAINT AND JURY DEMAND




                           RONAI & RONAI, L.L.P.
                              Attorneys for Plaintiff
                                The Ronai Building
                                  34 Adee Street
                          Port Chester, New York 10573
                                  914-824-4777
